DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/9/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Claim Status
Claims 1-10 and 12-20 stand rejected. Claim 11 was previously cancelled. Claims 1-6 are newly cancelled. Claims 7-10 and 12-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 2/9/2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-6 has been withdrawn. 

Applicant further argues the 103 rejection in Pg5 indicating, “there is no teaching in Murth of a recovery unit”  The Examiner respectfully disagrees. Applicant’s instant claim 7 indicates that the raw water must be supplied by a recovery unit; however does not clearly define what a recovery unit is. The original disclosure Pg16 L16 does indicate that there may be a recovery unit 500; and further points to Fig. 8; however, this does not provide any clear definition of what the recovery unit is. Fig. 8 only provides a generalized flowchart diagram. As such, the claim appears to indicate that raw water is being supplied by a device. 

Response to Amendment
Claim Objections
Claim 7 is objected to because of the following informalities: NO3- and NH4+ does not have the appropriate superscripts and subscripts. Appropriate correction is required.
Dependent claims not recited above require all of the elements from independent claim 7, and therefore are also objected to for the same reason.

Claim Rejections - 35 USC § 103
Claims 7-8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US2018/0009687; hereinafter “Murthy”) in view of Ben-Horin et al. (US2011/0006018; hereinafter “Ben”), Hughes (US6,096,197), and Williams (US2009/0008238), and further in view of Cohen et al. (US2013/0220913; hereinafter “Cohen”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 7-8, and 16-20; Murthy discloses a water treatment apparatus, the water treatment apparatus comprising:
A) an anaerobic tank including a first inlet for feeding raw water containing nitrate (NO3-) and a second inlet for feeding raw water containing a carbon source (See Murthy par. [53, 60], Fig. 10a-d, 12a-b; nitrate enters the wastewater enters the BNR system, and can further enter anoxic zone receiving a NOx return and a carbon source from the wastewater)
B) an anammox reaction tank including a third inlet for feeding raw water containing an ammonium ion (NH4+) and a treatment water outlet and containing an anammox microorganism therein (See Murthy Fig. 12a-b, par. [53-55]; wastewater containing ammonium is utilized, furthermore, there are anammox organisms that are included), 
and a recovery unit supplying raw water (See Murthy Fig. 12a-b; the stream is returned to the earlier stage).
Murthy does not disclose a housing; a raw water inlet formed at a predetermined position on a side surface of the housing; a raw water outlet formed at a central region in a bottom of the housing; a backwash water outlet formed at a central region in a top of the housing; a ceramic filter provided inside the housing, the ceramic filter having an upper barrier and a lower barrier to allow raw water to flow through the ceramic filter during a backwash process; a scale formation inhibitor loaded in a flow channel formed inside the ceramic filter, wherein the raw water introduced via the raw water inlet passes through the ceramic filter and then through the flow channel filled with the scale formation inhibitor, and is then discharged via the raw water outlet; the disk filter disposed upstream of the third inlet and configured to remove a scale-inducing material from the raw water containing the ammonium ion, wherein the direction of flow of raw water may be selected and the direction of supply of backwash water is always in the opposite direction of the direction of raw water. 
However, Murthy discloses wastewater carbon, carbon from industrial wastes or manufacturing byproducts (See Murthy par. [3, 34], claim 15).
Ben relates to the prior art by also filtering a fluid from manufacturing (See Ben par. [3]; filtering systems used for a wide variety of applications such as food production, cosmetics manufacturing, hygienic products manufacturing (soaps, shampoos and the like), pharmaceutical products manufacturing, petroleum refining, and machining operations, among others), and further discloses the filter disk comprising a housing (See Ben Fig. 1A, par. [52]; housing 101); a raw water inlet formed at a predetermined position on a side surface of the housing (See Ben Fig. 1A, par. [52]; inlet 106 allows the flow of contaminated fluid to enter); a raw water outlet formed at a central region in a bottom of the housing (See Ben Fig. 1A, par. [54, 56]; outlet 107 is located at the bottom of the housing 101); a ceramic filter provided inside the housing (See Ben par. [16]; filtering element can be coated in antibacterial material of salts of silver, like ceramics containing silver), the ceramic filter having an upper barrier and a lower barrier to allow raw water supplied by a recovery unit to flow through the ceramic filter during a backwash process (See Ben Fig. 1A; Pr. 55; the upper and lower clamps 105 and 104 are on the top and bottom of the filtering elements 103 and further allow the water to flow through the filtering elements. Ben Fig. 4; Pr. 78, 80-81; machining equipment 401 receives a contaminated flow 451. Pump 403 further receives the contaminated fluid 450 and moves it to filtering device 404. The fluid flowing through filtering device 404 may be substantially similar to the filtering device 100 shown in Fig. 1A, which produces a clean fluid 460. The clean fluid flows through the machining equipment 401, where it further has contaminated flow 451.); wherein the raw water introduced via the raw water inlet passes through the ceramic filter and is then discharged via the raw water outlet (See Ben Fig. 1A, par. [54]; contaminated fluid 120 enters the filtering elements 103 (that contain the ceramic material), and then discharged through fluid outlet 107), wherein the direction of flow of raw water may be selected and the direction of supply of backwash water is always in the opposite direction of the direction of raw water (See Ben Fig. 2A/2B; Pr. 60, 66; channels 152 are oriented in a general direction such that the flow of the filter fluid are in the same general direction, for example counterclockwise. Alternatively, channels may be oriented so that the flow is in a clockwise direction. The two alternative flow directions indicate that the user may select which orientation the flow or raw water may be. Pr. 8; backwash is generally a process where flushing fluid in the opposite direction to that of the flow of the fluid being filtered in.). Ben indicates that when utilized with configurations, conduits are formed. The conduits are adapted to trap particles contaminating the filter fluid as the fluid flows through the conduit. Additionally, the conduits are adapted to restrict the entry of relatively large particles contaminating the contaminated fluid into the conduit (See Ben Fig. 1-3, par. [69]).
Williams indicates that chlorine dioxide has been utilized in drinking water disinfection, reducing microbial contamination on fresh food, produce and meats, sanitizing food equipment and for wastewater treatment (See Williams Pr 7). Thus, it is clear that wastewater or food production may have chlorine contamination.
Hughes however, relates to the prior art by also filtering a fluid via the utilization of a filter comprising ceramic material, and further discloses a scale formation inhibitor loaded in a flow channel (See Hughes Fig. 2, C29-31; scale-inhibitor spheres 40 is located inside the filter 36), and water flowing through the flow channel filled with the scale formation inhibitor (See Hughes Fig. 2; water is flowing through inlet port 16, passes through the filter block 36 and scale-inhibitor spheres 40, before exiting through outlet port 22). Hughes further indicates scale being an issue within fluids, where chlorine is present, and that removal of chlorine to prevent scale is further desired, since scale causes problems on walls since it provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Murthy’s system with Ben’s utilization of a disk filter configuration, that is adapted to trap particles contaminating the filter fluid as the fluid flows through the conduit and restrict the entry of relatively large particles contaminating the contaminated fluid into the conduit (See Ben Fig. 1-3, par. [69]), and Hughes’ scale inhibiting filter (See Hughes Fig. 2, C29-31; scale-inhibitor spheres 40 is located inside the filter 36), in order to prevent the formation of scale, as Hughes further indicates scale being an issue within fluids, where chlorine is present, and that removal of chlorine to prevent scale is further desired, since scale causes problems on walls since it provides a surface area for the growth of bacteria (See Hughes C1L48-50, C2L1-5). And furthermore, since Williams indicates that within food production, chlorine dioxide may be utilized in sanitation and wastewater treatment, which may further leave traces of chlorine.
The combination of Murthy, Ben, and Hughes further does not disclose a backwash water outlet formed at a central region in a top of the housing.
Cohen relates to the prior art by disclosing a housing that utilizes a backwashing filter (See Cohen abstract), and further discloses that the backwash filter contains an outlet at the top of the housing (See Cohen Fig. 1C, Pr 37, 43, 48-49; backwash outlet 118 is located at the top, while backwash inlet 116 is located at the bottom). Cohen indicates that having separate inlets and outlets (i.e. filter inlet and backwash outlet physically being different ports) allows enhanced filter cake removal from the top during backwash, enhanced fluidization of the granular filter media during backwash, and enhancing flow of contaminants to an outlet (See Cohen Pr 37, 43, 48-49)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Cohen’s backwashing outlet that is located at the top of the housing, in order to provide separate inlets and outlets that allows enhanced filter cake removal from the top during backwash, enhanced fluidization of the granular filter media during backwash, and enhancing flow of contaminants to an outlet (See Cohen Pr 37, 43, 48-49).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 8: The water treatment apparatus of claim 7, further comprising: an opening/closing part provided between the anaerobic tank and the anammox reaction tank, wherein raw water treated in the anaerobic tank is transferred to the anammox reaction tank through the opening/closing part (See Murthy Fig. 12a-b, par. [54-57, 61]; multiple zones processes can be utilized).
Claim 16: The water treatment apparatus of claim 11, further comprising a loss prevention plate provided at the flow channel filled with the scale formation inhibitor and configured to prevent loss of the scale formation inhibitor (See Ben par. [55], Fig. 1A; clamp 105 adapted to clamp the filtering elements. In other words, this holds the filtering layers together to prevent them from moving too much. See Hughes C4L20-25, Fig. 2; the balls rest on end caps 42, with grates 44 or other perforations that allow water to flow through, while also retaining the scale-inhibitor spheres).
Claim 17: The water treatment apparatus of claim 7, further comprising: a filter module connected to the treatment water outlet of the anammox reaction tank and into which raw water discharged from the anammox reaction tank is fed (See combination supra where the discharge from the anammox tank is resupplied to the tank as NOx return would be filtered through a filter); and a recovery unit for supplying backwash water to the filter module (See combination supra. See Murthy Fig. 12a-b; the stream is returned to the earlier stage).
Claim 18: The water treatment apparatus of claim 17, wherein a filter included in the filter module has a pore size of 25 to 300 μm (See Hughes C3L41-62; mesh size of 80x400 can be utilized).
Claim 19: The water treatment apparatus of claim 17, wherein the anammox reaction tank includes a measurement part for measuring a sludge concentration of the anammox microorganism (See Murthy par. [54, 64-66]; sensor or measurement may be used to control the ammonium concentration, which affects the anammox organisms utilized.).
Claim 20: The water treatment apparatus of claim 19, wherein the filter module includes a plurality of filters having different pore sizes, and a controller is provided to select the disk filter suitable for filtering raw water depending on the concentration measured using the measurement part of the anammox reaction tank (See combination supra. See Murthy par. [66], Fig. 13; signals from the sensor can be utilized to generate instructions for increasing, decreasing, or maintaining the nitrate set-point, ammonium set-point, electron donor or organic substrate concentration, or the bounds of the COD dosing rate in order to maximize total nitrogen removal or minimize ammonium, nitrate or nitrite residual.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Ben, Hughes, Williams and Cohen as applied to claim 7 above, and further in view of EPA (NPL EPA – Emergin Technologies for wastewater Treatment and In-Plant Wet Weather Management).
Applicant’s claims are directed towards an apparatus.
Regarding claims 9-10; the combination of Murthy, Ben, Hughes, Williams, and Cohen discloses the water treatment apparatus of claim 7 (See combination supra). The combination does not disclose wherein the anaerobic tank includes a stirrer for mixing the raw water introduced therein.
However the combination discloses utilizing a number of reaction tanks, including biological nutrient removal (BNR) (See Murthy par. [56]; BNR utilized).
EPA relates to the prior art by discloses a number of BNR treatments (See EPA Pg73 Sect 3.1), and further discloses a number of anaerobic/aerobic zones used in BNR reactors (See EPA Pg164). EPA suggests in reactor mixing systems, to include a stirrer located close to the bottom of the tank to promote complete mixing (See EPA Pg156 Sect 6.2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes reactors to incorporate EPA’s stirrer located near the bottom of the tank, in order to promote complete mixing (See EPA Pg156 Sect 6.2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 10: The water treatment apparatus of claim 7, wherein the anammox reaction tank includes a stirrer for mixing the raw water introduced therein (See claim 9 supra. See EPA Pg91, anammox utilized in reactors will require complete mixing, i.e. require the utilization of stirrers).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Ben, Hughes, Williams, and Cohen as applied to claim 7 above, and further in view of Choe (FOR KR101358992B1, a machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claims 12-14; the combination of Murthy, Ben, Hughes, Williams, and Cohen discloses the water treatment apparatus of claim 7 (See claim 7 supra). The combination does not disclose wherein the ceramic filter is manufactured by mixing a ceramic powder, a binder, and sodium hexaphosphate.
However, the combination does indicate that the filter needs to be replaced with another filter cartridge (See Hughes C5L39-41). 
Choe relates to the prior art by also utilizing ceramic filter, and further indicates that the ceramic filter is a scale generation prevention that can be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]). Choe further indicates that the ceramic filter utilized is of a ceramic powder, a binder, and sodium hexaphosphate (See Choe par. [16]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Choe’s utilization of a filter made of a ceramic powder, a binder, and sodium hexaphosphate (See Choe par. [16]), since the combination requires the filter needs to be replaced with another filter cartridge after an elapsed period of time (See Hughes C5L39-41), and Choe’s invention allows the scale generation and apparatus to be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The water treatment apparatus of claim 12, wherein the ceramic filter is manufactured by mixing 100 parts by weight of the ceramic powder, 10 to 50 parts by weight of the binder, and 20 to 40 parts by weight of the sodium hexaphosphate (See Choe par. [16]; 100 parts by weight of ceramic powder, 10-50 parts by weight of a binder, and 20-40 parts by weight of sodium hexaphosphate).
Claim 14: The water treatment apparatus of claim 12, wherein the binder is at least one selected from the group consisting of polypropylene, polyurethane, and ultrahigh-molecular-weight polyethylene (See Choe par. [16]; the binder is made of one selected from the group consisting of polypropylene, polyurethane, and ultrahigh molecular polyethylene.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Ben, Hughes, Williams, and Cohen as applied to claim 7 above, and further in view of Choe (FOR KR101358992B1, a machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claims 15; the combination of Murthy, Ben, Hughes, Williams, and Cohen discloses the water treatment apparatus of claim 7 (See claim 7 supra). The combination does not disclose wherein the scale formation inhibitor is a ball formed of sodium polyphosphate ((NaPO3)x, x being a positive number).
However, the combination does indicate that the filter needs to be replaced with another filter cartridge (See Hughes C5L39-41). 
Choe relates to the prior art by also utilizing ceramic filter, and further indicates that the ceramic filter is a scale generation prevention that can be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]). Choe further indicates that the ceramic filter utilized is of a ceramic powder, a binder, and sodium hexaphosphate, and that the scale remover was prepared using sodium polyphosphate (See Choe par. [16, 33]; scale remover was prepared using sodium polyphosphate).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with Choe’s utilization of a filter made of a ceramic (See Choe par. [16]) and a scale remover being prepared using sodium polyphosphate (See Choe par. [16, 33]; scale remover was prepared using sodium polyphosphate), since the combination requires the filter needs to be replaced with another filter cartridge after an elapsed period of time (See Hughes C5L39-41), and Choe’s invention allows the scale generation and apparatus to be maintained for a long period of time, and that the tubular shape allows it to be easily installed into the filter housing (See Choe par. [1]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779